Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1. Claims 1-8  drawn to a system comprising:a refrigerated cabinet having a cabinet controller, said cabinet controller causing said refrigerated cabinet to be refrigerated to a first temperature;a heating element being configured to attach to a fermentation vessel when said fermentation vessel is disposed in said refrigerated cabinet;a heating element controller having a temperature probe configured to measure temperature of said fermentation vessel and being configured to control said temperature of said fermentation vessel:said heating element controller being further configured to hold said temperature of said fermentation vessel higher than said first temperature and further comprising:a dispensing system configured to attach to a dispensing vessel when said dispensing vessel is disposed in said refrigerated cabinet., CPC C12C 11/00.

Group 2. Claims 1, 9-15,  drawn to the system of claim 1 further comprising:
a scale configured to weigh said fermentation vessel and having an output to said heating element controller; said heating element controller further configured to: determine a starting weight value of said fermenting vessel; determine a starting time for said fermentation process using said fermenting vessel; receive a weight measurement representing a current weight of said fermenting vessel, said current weight being taken at a current time using said scale; determine an expected weight for said fermenting vessel, said expected weight being determined at least based on said starting weight value and said starting time; compare said weight measurement to an expected weight; and when said expected weight is a final weight, determine that said fermentation process has completed based on said expected weight; CPCC12F 3/10.

The inventions 1-2  listed above are different or distinct for the following reasons.
Inventions of groups 1 and group 2   are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions:  group 1 and 2 comprise  different system having different structure and function. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected 
invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) 
if one or more of the currently named inventors is no longer an inventor of at 
least one claim remaining in the application. Any amendment of inventorship 
must be accompanied by a request under 37 CFR 1.48(b) and by the fee 
required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652